      6:21-cv-02036-DCC         Date Filed 07/09/21      Entry Number 1     Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Larry D. Houghton,                   )      C.A. No.:
                                     )
              Plaintiff,             )
                                     )
       vs.                           )      COMPLAINT
                                     )
Sun Life Assurance Company of        )
Canada,                              )
                                     )
              Defendant.             )

       The Plaintiff, complaining of the Defendant herein, would show unto this Honorable

Court as follows:

                                                I.

       Plaintiff is a citizen and resident of North Carolina.

                                               II.

       Defendant is an insurance company organized and existing pursuant to the laws of

one of the States of the United States, and which does business in Greenville, South Carolina.

                                               III.

       In this matter, Plaintiff seeks long term disability benefits under an ERISA plan

pursuant to 29 U.S.C. § 1132(a)(1)(B) and that this court has jurisdiction to hear this matter

based upon a federal question. Defendant is subject to jurisdiction in this court because it

has more than minimum contacts with this forum (see 29 U.S.C. § 1132(e)), and a number of

the events transpiring during the review of Plaintiff’s claim occurred in this forum.

                                              IV.




                                          Page 1 of 4
      6:21-cv-02036-DCC        Date Filed 07/09/21      Entry Number 1      Page 2 of 4




       Until December 2019, Plaintiff was employed with Rex Healthcare, Inc., d/b/a NC

Health and as an employee of Rex Healthcare, Inc., d/b/a NC Health, Plaintiff was provided

with long term disability coverage via a plan which was fully insured by Defendant. Besides

being the insurer of the plan, Defendant is also the sole entity responsible for determining

whether claims such as the Plaintiff’s should be paid. Accordingly, Defendant is the claim

administrator and a fiduciary of the plan for the purpose of deciding whether benefits are

payable. As the claim administrator, insurer, and fiduciary of the plan in which Plaintiff

participated the Defendant is a proper party Defendant in the matter sub judice wherein

Plaintiff seeks benefits pursuant to ERISA 29 U.S.C. §1132(a)(1)(B).

                                              V.

       Plaintiff became disabled because of certain problems from which he suffered,

Plaintiff was forced to cease working and he filed a claim for long term disability benefits.

                                              VI.

       Defendant denied Plaintiff’s claim. Plaintiff appealed the denial and fully exhausted

administrative remedies, but Defendant has failed and refused to provide additional benefits.

                                             VII.

       Defendant made its claim decision while operating under a conflict of interest which

significantly influenced the Defendant to deny Plaintiff’s claim. The Defendant’s decision

was not based upon substantial evidence or the result of a principled and reasoned decision-

making process. Instead, the Defendant’s decision was reached by Defendant ignoring

relevant evidence pertaining to Plaintiff’s claim and, instead, relying upon biased

information and flawed expert opinions. Accordingly, Defendant operated under a conflict

of interest which improperly and significantly influenced its claim decision.

                                          Page 2 of 4
      6:21-cv-02036-DCC            Date Filed 07/09/21       Entry Number 1       Page 3 of 4




                               FOR A FIRST CAUSE OF ACTION

                                                 VIII.

          Plaintiff incorporates all prior allegations, where not inconsistent, as if fully set forth

herein.

                                                  IX.

          Plaintiff respectfully requests that this Court consider the administrative record

compiled in this case and any other evidence relevant to any factors discussed by Champion

v. Black & Decker, 550 F.3d 353 (4th Cir. 2008), if applicable and depending on the standard

of review, and declare, pursuant to 29 U.S.C. §1132(a)(1)(B), that Plaintiff is entitled to the

benefits which he seeks under the terms of the plan. In the event that the court reviews the

record and/or other relevant information and determines that the Defendant abused its

discretion or that its decision is not supported by the record, but that the substance of the

record might not support Plaintiff’s entitlement to benefits then Plaintiff respectfully asks

that, in the event of such a finding, that the court exercise its inherent power to remand

Plaintiff’s claim for a “full and fair” review by the appropriate claim fiduciary Defendant.

Should the court award Plaintiff any part of the relief requested, Plaintiff additionally prays

that the Court award him attorney’s fees and costs pursuant to 29 U.S.C. §1132(g).

          WHEREFORE, having fully stated his complaint against the Defendant, Plaintiff

prays for a declaration of entitlement to the long term disability benefits he seeks pursuant to

29 U.S.C. §1132(a)(1)(B), attorney’s fees and costs pursuant to 29 U.S.C. §1132(g), and

such other and further relief as this Court deems just and proper, including pre-judgment

interest on all benefits due from the point at which benefits were payable through the time of

judgment.

                                              Page 3 of 4
      6:21-cv-02036-DCC   Date Filed 07/09/21    Entry Number 1   Page 4 of 4




                                     s/ Nathaniel W. Bax
                                     Nathaniel W. Bax, Esq.
                                     Federal Bar #: 09835
                                     FOSTER LAW FIRM, LLC
                                     PO Box 2123
                                     Greenville, SC 29602
                                     (864) 242-6200
                                     (864) 233-0290 (facsimile)
                                     E-mail: nbax@fosterfoster.com

Date: July 9, 2021                   Attorneys for Plaintiff




                                   Page 4 of 4
